Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (the “Agreement”), made this 1st day of August,
2010 (“Effective Date”), is entered into by Idera Pharmaceuticals, Inc., a
Delaware corporation with its principal place of business at 167 Sidney Street,
Cambridge, MA 02139 (the “Company”), and Bexon Clinical Consulting, LLC a
limited liability company located at 142 Grove Street, Montclair, New Jersey
07042 (the “Consultant”). Company and Consultant may be referred to herein
individually as a “Party” and collectively as the “Parties.”
INTRODUCTION
     The Company desires to retain the services of the Consultant and the
Consultant desires to perform certain Services, as defined below, for the
Company. In consideration of the mutual covenants and promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the Parties, the Parties agree as follows:
     1. Services. The Consultant agrees to perform such consulting, advisory and
related services to and for the Company as may be reasonably requested from time
to time by the Company (“Service”). Such Services shall be performed at such
location, on such days, and at such times as may be reasonably agreed by the
Company and the Consultant.
     2. Term. This Agreement shall commence on the Effective Date and shall
continue until April 30, 2011 (such period being referred to as the
“Consultation Period”), unless sooner terminated in accordance with the
provisions of Section 4.
     3. Compensation.
          3.1 Consulting Fees. The Consultant shall be entitled to:
               (a) For the period of August 1, 2010 through October 31, 2010:
Fifteen thousand Dollars ($15,000) per month of Service actually performed by
the Consultant hereunder (hereinafter referred to as the “Initial Consulting
Fee”); and
               (b) For the period of November 1, 2010 through April 30, 2011:
Three hundred seventy five Dollars ($375) per hour, not to exceed three thousand
Dollars ($3,000) per day and fifteen thousand Dollars ($15,000) per month, of
Service actually performed by the Consultant hereunder.
               (c) For services performed and billable under this Section 3.1,
the Consultant shall submit to the Company monthly statements, in a form
substantially the same as that shown in Exhibit A, detailing Services performed
for the Company in the previous month. The Company shall pay to the Consultant
consulting fees with respect to all Services actually performed and invoiced
within 30 days after Company’s receipt of each monthly invoice.
          3.2 Reimbursement of Expenses. The Company shall reimburse the
Consultant for all reasonable and necessary expenses incurred or paid by the
Consultant in connection with, or related to, the performance of her Services
under this Agreement and in

1



--------------------------------------------------------------------------------



 



accordance with Idera Policy No. 217, which has been previously provided to
Consultant and which Consultant acknowledges as having been received. The
Consultant shall submit to the Company itemized monthly statements, in a form
satisfactory to the Company, of such expenses incurred in the previous month.
The Company shall pay to the Consultant amounts shown on each such statement
within 30 days after Company’s receipt thereof. Notwithstanding the foregoing,
the Consultant shall not incur total expenses in excess of $1,000 per month
without the prior written approval of the Company.
          3.3 Benefits. The Consultant shall not be entitled to any benefits,
coverages or privileges made available to employees of the Company, including,
without limitation, social security, unemployment, medical or pension payments.
     4. Termination. Each of the Company and the Consultant may terminate the
Consultation Period upon 30 days’ prior written notice to the other Party. In
the event of such termination, the Consultant shall be entitled to payment for
Services performed and expenses paid or incurred prior to the effective date of
termination, subject to the limitation on reimbursement of expenses set forth in
Section 3.2. Notwithstanding the foregoing, the Company may terminate the
Consultation Period, effective immediately upon receipt of written notice, if
the Consultant breaches or threatens to breach any provision of Section 6 of
this Agreement.
     5. Cooperation. The Consultant shall use her best efforts in the
performance of her obligations under this Agreement. The Company shall provide
such access to its information and property as may be reasonably required in
order to permit the Consultant to perform her obligations hereunder. The
Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business, and shall observe all rules,
regulations, and security requirements of the Company concerning the safety of
persons and property.
     6. Inventions, Non-Disclosure, Non-Competition, and Remedies.
          6.1 Inventions.
               (a) All inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements (whether or not patentable and
whether or not copyrightable) which are made, conceived, reduced to practice,
created, written, designed or developed by the Consultant, solely or jointly
with others and whether during normal business hours or otherwise, (i) during
the Consultation Period if directly related to the business of the Company or
(ii) after the Consultation Period if resulting or directly derived from
Proprietary Information (as defined below) (collectively referred to as
“Inventions”), shall be the sole property of the Company. The Consultant hereby
assigns to the Company all Inventions and any and all related patents,
copyrights, trademarks, trade names, and other industrial and intellectual
property rights and applications therefor, in the United States and elsewhere
and appoints any officer of the Company as her duly authorized agent to execute,
file, prosecute, and protect the same before any government agency, court or
authority. Upon the request of the Company and at the Company’s expense, the
Consultant shall execute such further assignments, documents, and other
instruments as may be necessary or desirable to fully and completely assign all
Inventions to the Company and to assist the Company in applying for, obtaining,
and enforcing

2



--------------------------------------------------------------------------------



 



patents or copyrights or other rights in the United States and in any foreign
country with respect to any Invention. The Consultant also hereby waives all
claims to moral rights in any Inventions.
               (b) The Consultant shall promptly disclose to the Company all
Inventions and will maintain adequate and current written records (in the form
of notes, sketches, drawings, and as may be specified by the Company) to
document the conception and/or first actual reduction to practice of any
Invention. Such written records shall be available to and remain the sole
property of the Company at all times.
          6.2 Non-Disclosure.
               (a) The Consultant acknowledges that her relationship with the
Company is one of high trust and confidence and that in the course of her
service to the Company she will have access to and contact with materials and
information, whether or not in writing, of a private, secret or confidential
nature concerning Idera’s technology, business or financial affairs
(collectively, “Confidential information). The Consultant agrees that
Confidential Information shall be the exclusive property of the Company. The
Consultant further agrees that she will not disclose any Confidential
Information to others outside Idera or use the same for any purposes (other than
in the performance of the Services) without the prior written approval of the
Company, unless and until such Confidential Information has become public
knowledge without fault of the Consultant.
               (b) The Consultant agrees that all tangible materials, either in
paper form or electronic form, containing Confidential Information or copies
thereof and all tangible property of the Company in her custody or possession
shall be delivered to Idera upon the earlier of (i) a request by the Company,
(ii) termination of the Agreement, or (iii) expiration of this Agreement. After
such delivery, Consultant shall not retain any such materials or copies thereof
or any such tangible property.
               (c) The Consultant agrees that her obligation not to disclose or
to use information and materials of the types set forth in paragraph 6.2(a), and
her obligation to return materials and tangible property set forth in paragraph
6.2(b) above, also extends to such types of information, materials and tangible
property of customers of the Company or suppliers to the Company or other third
parties who may have disclosed or entrusted the same to the Company or to her in
the course of the Company’s business.
          6.3 Non-Competition.
               (a) The Consultant represents that her retention as a consultant
with the Company and her performance under this Agreement does not, and shall
not, breach any agreement that obligates her to keep in confidence any trade
secrets or confidential or proprietary information of her or of any other party
or to refrain from competing, directly or indirectly, with the business of any
other party. The Consultant shall not disclose to the Company any trade secrets
or confidential or proprietary information of any other party.

3



--------------------------------------------------------------------------------



 



               (b) During the period of my engagement as a consultant to the
Company and for a period of one (1) year following the date of termination or
expiration thereof, I will not directly or indirectly:
i. As an individual proprietor, partner, stockholder, officer, employee,
director, joint venturer, investor, lender or in any other capacity whatsoever
(other than as the holder of not more than one percent (1%) of the total
outstanding stock of a publicly held company), engage in developing, producing,
performing, marketing or selling oligonucleotide-based products, processes or
services for or on behalf of any entity whose principal business is creating or
developing oligonucleotide-based products or therapeutics that compete or could
compete with those of the Company; or
ii. Recruit, solicit or induce, or attempt to induce, any employee, agent,
consultant or contractor of the Company to terminate his, her or its employment
with, or otherwise cease his, her or its relationship with, the Company; or
iii. Solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company that are contacted,
solicited or served by me while employed by or engaged as a consultant to the
Company.
          6.4 United States Government Obligations. The Consultant acknowledges
that the Company from time to time may have agreements with other persons or
with the United States Government, or agencies thereof, that impose obligations
or restrictions on the Company regarding inventions made during the course of
work under such agreements or regarding the confidential nature of such work.
The Consultant agrees to be bound by all such obligations and restrictions that
are known to her and to take all action necessary to discharge the obligations
of the Company under such agreements.
          6.5 Remedies. The Consultant acknowledges that any breach of the
provisions of this Section 6 may cause immediate, substantial, and irreparable
harm to Company, for which monetary damages may not be a sufficient remedy. In
the event of a breach of this Agreement, in addition to any other remedy it may
have, the Company shall be entitled to seek specific performance of this
Agreement by the Consultant and to seek injunctive relief in any court of
competent jurisdiction.
     7. Independent Contractor Status. The Consultant shall perform all Services
under this Agreement as an “independent contractor” and not as an employee or
agent of the Company. The Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner.

4



--------------------------------------------------------------------------------



 



     8. Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective upon personal delivery or upon deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other Party at the address shown above, or at such
other address or addresses as either Party shall designate to the other in
accordance with this Section 8.
     9. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
     10. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.
     11. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.
     12. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Massachusetts.
     13. Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, both Parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by her.
     14. Miscellaneous.
          14.1 No delay or omission by the Company or Consultant in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company or Consultant on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.
          14.2 The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          14.3 In the event that any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
****************

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.

             
IDERA PHARMACEUTICALS, INC.
      BEXON CLINICAL CONSULTING, LLC    
 
           
By:
      By:    
/s/ Louis Arcudi III
 
      /s/ Alice Bexon
 
   
Louis Arcudi, III
      Alice Bexon, MBChB    
Chief Financial Officer
      Sole Owner and Director    
Date: August 3, 2010
      Date: August 2, 2010    

6



--------------------------------------------------------------------------------



 



Exhibit A
Sample Invoice/Report
Bexon Clinical Consulting, LLC

 
Date:                                         
 
Attn: Accounts Payable
Idera Pharmaceuticals, Inc.
167 Sidney Street
Cambridge, MA 02139
Fax: 617-679-5560
 
Dear                                         ,

In accordance with my Consulting Services Agreement with Idera, dated 1
August 2010, the following summarizes services performed for the invoice period
of                      to                     :

          Date(s):   Description of Activity:   Time:
 
                         hr(s).
 
                         hr(s).

In accordance with the Consulting Services Agreement, please remit the payment
of                      within 30 days.
Regards,
Alice Bexon, MBChB
 
 
Idera Approval

     
Idera Manager:                                         
  Date:                                         
Total Amount Approved: $                    
   

7